DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 have been examine and are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 11093574. Although the claims at issue are not identical, they are not patentably distinct from each other.

The Examiner has reviewed the claims from the Instant Application and compared them in detail with the claims from Patent No. 11093574. The claims filed by the Applicant in the Instant Application are a broadened version of the claims from Patent No. 11093574. Hence it would have been obvious to one of ordinary skill in the art to utilize the teachings from the claims and/or limitations of Patent No. 11093574 to arrive at the broadened versions of the claims in the instant application.

Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (U.S. PGPub 2009/0193126) hereinafter Agarwal in view of Gutkin et al. (U.S. PGPub 2013/0311863) hereinafter Gutkin and further in view of Joshi et al. (WO 2005/043360) hereinafter Joshi.

	As per claim 1, Agrawal teaches a system, (Agrawal, see paragraph [0059], The central processing unit 101 is any logic circuitry that responds to and processes instructions fetched from the main memory unit 122) comprising:
 a processor (Agrawal, see paragraph [0059]) configured to: 
 receive, at a device comprising a clientless VPN, and in response to a request made by a client device for a web page, web page content comprising at least one script element (Agrawal, see paragraph [0005], rewriting, by an intermediary, content transmitted via a clientless secure socket layer virtual private network (SSL VPN) session between a client and a server. An intermediary may identify an access profile for a request from a client to access a server via a clientless SSL VPN session established between the client and the server. Also see paragraph [0006], … the intermediary identifies the access profile comprising a regular expression for detecting a url in content comprising javascript (Note: javascript is dynamic content)).
and 
provide the client device with the modified web content and a memory coupled to the processor and configured to provide the processor with instructions (Agrawal, see paragraph [0149], The rewriter 430 rewrites (step 725) URLs and the appliance 200 forward (step 730) modified response to the client 102).
Agrawal doesn’t explicitly teach insert, by the device comprising the clientless VPN, a wrapper function around at least a portion of the at least one script element to form modified web content (Gutkin, see paragraph [0006], identifying a link-producing script in proxied content ; applying a wrapper function to the link-producing script; and employing the wrapper function to facilitate changing one or more links included in dynamic content that is output by the link-producing content).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Gutkin and apply them on the teaching of Agrawal as doing so would enable the dynamic content rewrite to facilitate rewriting dynamically generated content by the server side url rewriter. (Gutkin, see paragraph [0006], [0007]).
Agrawal-Gutkin doesn’t explicitly teach wherein the wrapper function is usable by a browser executed on the client device to process the at least portion of the at least one script element as a single string argument.
In analogous art Joshi teaches wrapper function is usable by a browser executed on the client device to process the at least portion of the at least one script element as a single string argument (Joshi, see paragraph [061], The preferable approach for the script is that a function named IsMessageTrusted that returns a boolean value that is true for all trusted messages and false for untrusted messages. This function can accept a single string argument that contains the transport headers for the mail item for which the status is being checked).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Joshi and apply them on the teaching of Agrawal-Gutkin because the security solution provides a default implementation of this script that parses the IP addresses of the servers from the transport headers and compares them against the current security solution policy for trusted and untrusted IP addresses. (Joshi, see paragraph [062]).

As per claim 2, Agrawal-Gutkin-Joshi teaches the system of claim 1, wherein the processor is further configured to rewrite one or more links associated with one or more static content items included in the web page and not rewrite links associated with the dynamic content (Agrawal, see paragraph [0007], the intermediary may rewrite portions of JavaScript of the content in accordance with a JavaScript transformation specified by a second rewrite policy associated with the identified access profile. In some embodiments, the intermediary identifies the access profile comprising a second rewrite policy to rewrite a header of the request header).

As per claim 3, Agrawal-Gutkin-Joshi teaches the system of claim 1, wherein the processor is further configured to apply escaping as needed to static content links and not apply escaping to dynamic content (Agrawal, see paragraph [0138]).

As per claim 4, Agrawal-Gutkin-Joshi teaches the system recited in claim 1, wherein the device comprising the clientless VPN is a security appliance. (Agrawal, see paragraph [0027], the appliance 200 includes any application acceleration and/or security related appliances).

As per claim 5, Agrawal-Gutkin-Joshi teaches the system recited in claim 1, wherein the device comprising the clientless VPN is a gateway. (Agrawal, see paragraph [0071], the appliance 200 may comprise a server, gateway, router, switch, bridge).

As per claim 6, Agrawal-Gutkin-Joshi teaches the system recited in claim 1, wherein the device comprising the clientless VPN is a firewall. (Agrawal, see paragraph [0071], [0088] the appliance 200 may comprise a server, gateway, router, switch, bridge).

As per claim 7, Agrawal-Gutkin-Joshi teaches the system recited in claim 1, wherein the web page is external to a local enterprise network of the client device (Agrawal, see paragraph [0004], The enterprise may use rewrite policies of access profiles associated with requests of the client to rewrite or modify URLs of the client. The modified URLs from the client are used to access the resources on the servers. Upon receiving responses from the servers, the enterprise may rewrite or modify the URLs of the responses using the rewrite policies to modify the URLs prior to forwarding the responses to the client).

As per claim 8, Agrawal-Gutkin-Joshi teaches the system recited in claim 1, wherein the request includes a Uniform Resource Identifier (URI). (Agrawal, see paragraph [0004], The enterprise may use rewrite policies of access profiles associated with requests of the client to rewrite or modify URLs of the client. The modified URLs from the client are used to access the resources on the servers. Upon receiving responses from the servers, the enterprise may rewrite or modify the URLs of the responses using the rewrite policies to modify the URLs prior to forwarding the responses to the client).
(Agrawal, see paragraph [0041], the application delivery management system 190 provides application delivery techniques to deliver a computing environment to a desktop of a user, remote or otherwise, based on a plurality of execution methods and based on any authentication and authorization policies applied via a policy engine 195. With these techniques, a remote user may obtain a computing environment and access to server stored applications and data files from any network connected device 100).

As per claim 10, Agrawal-Gutkin-Joshi teaches the system of claim I wherein the client device is configured to perform an evaluation of the script element using the modified web content (Agrawal, see paragraph [0111], In response to the request, the server serves content to the client. The content or body of the response may include embedded links or URLs to other pages of the server or to other servers on the network 104', such as embedded links to "http://server.x.com/app.cgi". The appliance rewrites the header and body to modify any URLs to reference the domain name or IP address of the SSL VPN site so that any further URL or link selection via the browser of the client communicates requests to the appliance 200. The appliance communicates the modified content to the client 102).

As per claims 11, 12, and 13,
				[Rejection rational for claim 1 is applicable]. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449